Judgment unanimously affirmed. Memorandum: There is no merit to the contention of defendant that he was denied the right to proceed pro se because the jail in which he was held had an inadequate law library. There is no “abstract, free-standing right to a law library or legal assistance” (Lewis v Casey, 518 US 343, 351). County Court properly fashioned a reasonable alternative “to assure meaningful access to the courts” (Bounds v Smith, 430 US 817, 830). Defendant also contends that the court erred in denying his motion to dismiss at the close of the People’s case because the People had failed to disprove his agency defense. There is no obligation on the part of the People to disprove the defense by the close of their proof. The court properly admitted evidence of uncharged criminal conduct as part of the People’s case on rebuttal because it had “a tendency to disprove a defense raised by defendant” (People v Castaneda, 173 AD2d 349, 350, lv denied 78 NY2d 963). The court did not abuse its discretion in prohibiting defendant from offering extrinsic evidence on a collateral issue (see generally, People v Schwartzman, 24 NY2d 241, 245, mot to amend remittitur granted 24 NY2d 914, rearg denied 24 NY2d 916, cert denied 396 US 846). Although defendant was not given a copy of the presentence report at least one day prior to sentencing (see, CPL 390.50 [2]), he was “afforded an opportunity to refute those aggravating factors which may have negatively influenced the court” *1008(People v Perry, 36 NY2d 114, 119; see, People v Mullgrav, 137 AD2d 839, lv denied 71 NY2d 1030). Finally, the court did not err in denying defendant’s oral motion pursuant to CPL 330.30 to set aside the verdict. The People were not given “reasonable notice thereof and an opportunity to appear in opposition thereto” (CPL 330.40 [1]). In any event, the issues raised in the oral motion have been raised on appeal. (Appeal from Judgment of Genesee County Court, Griffith, J. — Attempted Criminal Sale Controlled Substance, 3rd Degree.) Present — Denman, P. J., Green, Pine, Lawton and Hurlbutt, JJ.